Court of Appeals
                                  First District of Texas
                                          BILL OF COSTS

                                           No. 01-17-00543-CV

                                     Ginger B. Stagg, D. D. S., P.A.

                                                    v.

                                     Lisa Richardson, D. D. S., P.A.

             NO. 83644-CV IN THE 149TH DISTRICT COURT OF BRAZORIA COUNTY



  TYPE OF FEE              CHARGES              PAID/DUE               STATUS                 PAID BY
     MT FEE                 $10.00             11/09/2017               E-PAID                   APE
     MT FEE                 $10.00             08/31/2017               E-PAID                   ANT
   CLK RECORD             UNKNOWN              08/14/2017              UNKNOWN                   ANT
      FILING               $175.00             08/02/2017               E-PAID                   ANT
STATEWIDE EFILING           $30.00             08/02/2017               E-PAID                   ANT


   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $225.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this 25th day of May, 2018.